Park, C. J.,
dissenting. The writ of mandamus was originally a strictly prerogative writ, and issued only in certain clear and unquestionable cases. No pleadings were allowed and no judgment was rendered, and consequently no foundation was laid for a writ of error. But in modern practice the proceeding by mandamus has substantially lost its prerogative character. Pleadings are allowed, judgments are rendered, and writ's of error are brought to try the validity of the judgments. In Kentucky v. Dennison, 24 Howard, 66, Chief Justice Taney says, “ It is equally well settled that a mandamus in modern practice is nothing more than an action at law between the parties.” In Gilman v. Bassett, 33 Conn., 298, Judge Butler says, “ Doubtless the writ was originally a prerogative one, but it has ceased to depend upon any prerogative power, and is now regarded in much the same light as other process.” See also High on Extraordinary Legal Remedies, 8.
It must be conceded that in other proceedings at the common law a writ of error is a supersedeas of the execution of the judgment upon which it is based. It is so in England; *416it is so in this state; and it is generally so in all the states of this country. It is unnecessary to cite authorities upon this subject, for it will be conceded.
Now if in modern practice writs of error will lie in cases of mandamus, why should they not operate in those cases in the same manner as in other actions, and suspend the execution of the judgments they call in question, pendentibus litibus ? Certainly there is as much cause for a suspension of the execution of the judgment in this form of action as in any other. A writ of error is the same in its nature in every respect whether the judgment it calls in question was rendered in one form of action or another. If in one form of action a writ of error, ipso facto, suspends the execution of the judgment, what reason can be given why it should not do so in another ?
A distinction is attempted to be made growing out of the fact that the judgment upon which the writ of error under consideration is based, was rendered in accordance with the advice of this court given upon a reservation of the case by the Superior Court for our advice ; and it is said that, however it may be in other cases of mandamus, the execution of a judgment thus rendered should not be stayed by a writ of error. This distinction applies as much to other actions at the common law where judgments are rendered under like circumstances, as to proceedings by mandamus. The claim seems to regard it as derogatory to the dignity of this court, and as conflicting with its decision, that a writ of error should stay the execution of a judgment rendered in accordance with its advice. But this court simply advised the court below in regard to the judgment which should be rendered. It never advised that court, (and never does,) to carry the judgment, when rendered, into immediate execution, whether a writ of error should be interposed or not. It is plain therefore that a suspension of the execution of the judgment can not conflict with the advice of this court. The object of this writ of error is to take the case to the Supreme Court of the United States for final adjudication-regarding the legality of the judgment; and why, if the case be one_that_falls within *417the jurisdiction of that court under the constitution, is it any more derogatory to the dignity of this court that the writ of error should stay the execution of the judgment till that court shall have an opportunity to hear the case, than it is to the dignity of the Superior Court that a writ of error to this court should stay the execution of a judgment rendered by it ? It seems to me far more in accord with the dignity of this court that parties should have full and untrammeled opportunity to resort to all the means afforded by the law and the constitution, to test the legality of any judgment rendered by it or rendered in accordance with its advice.
I am therefore unable to discover any substantial reason why this writ of error, or any other in cases of mandamus, should not have the same effect to suspend the execution of the judgment it calls in question, that it has in all other proceedings at the common law. In other cases at the common law it is considered unjust that the judgment should be carried into execution while process is pending to test its validity. The reason is obvious. The law gives to parties the right to review the decisions of the lower courts, and if the decisions are to be carried into effect before a review can be had the right would in many cases be worthless. Take, for instance, cases where a peremptory mandamus is issued to compel the guarantee of negotiable instruments, like the case of The New Haven, Middletown & Willimantic R. R. Co. v. The Town of Chatham, 42 Conn., 465, where the proceeding was brought to compel the town to guarantee forty thousand dollars of bonds belonging to the railroad company, what would the right of review have been worth in that case if the court below had erroneously granted the mandamus, and no stay of proceedings had been had ?
But it is said that a court would always order a stay of proceedings in cases where irreparable injury might accrue. The same might be said with equal propriety in all cases where a writ of error is unquestionably a supersedeas of the execution of the judgment, and why leave cases of this character to the discretion of the court any more than others,? In other cases the danger is that a court may err in its dis*418cretion. A judgment might appear to the court rendeiing it manifestly correct, in which case a stay of proceedings would he refused. The law therefore allows no discretion in the matter, hut makes the service of a writ of error suspend the execution of the judgment.
But the court rendering a judgment has no jurisdiction over a writ of error brought to review it. Writs of error are independent proceedings. They may be brought in vacation as well as during the session of the court. They are brought directly to the higher court, and the lower court can do nothing that will interfere in any way with its operation or effect. What jurisdiction has the Superior Court over this writ of error brought directly to this court to determine whether or not the execution of the judgment upon which it is based should be suspended ? If the writ ipso facto suspended proceedings in that court, there is no power known to the law by which the suspension can be vacated during the pendency of the proceeding except that vested by statute in the judges of the Supreme Court of Errors. Gen. Statutes, p. 452. This statute recognizes the fact that a writ of error suspends the execution of the judgment it calls in question in all cases whatsoever, and is tantamount to a direct declaration to that .effect; and by necessary intendment denies the right of any court or judge except those specified to vacate the suspension.
I might cite the long practice which has been pursued in the state in relation to proceedings by mandamus. A large number of cases of this character have come before this court within a few years, by motions in error, and by writs of error, and it is believed execution of the judgments has been stayed by them without exception, and without objection by counsel. I might also refer to the practice in relation to the analogous process of quo warranto, concerning which a similar procedure has been pursued, thus tending to show a common law of our own on the subject. But I do not care to discuss the matter further. I am of the opinion that the writ of error in the case of The State v. The New Haven & Northampton Company, was a supersedeas of the execution *419of the judgment rendered in that case, and consequently that the court below, had no jurisdiction of the contempt proceedings in this case. .
I think the judgment of contempt should be reversed.